DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (Korean Application KR10-2019-0135604 filed on October 29th, 2019).

Response to Arguments
Applicant amended claims 5 – 6, 11 – 15, and 17 to address formalities and 112 Rejections.
The pending claims are 1 – 15 and 17 [Page 11 lines 1 – 7].

Applicant comments on the Interviews conducted on March 8th, 2022 and interview summary mailed on March 3rd, 2022 [Page 11 line 8 – Page 12 line 5].  The Examiner notes all agreements were tentative as the Attorney needed to notify Applicant of any potential agreements.  Thus, agreements could not be reached at the Attorney was not principal and had to seek Applicant approval (MPEP713.03 and MPEP713.05).

Applicant comments on Examiner’s Indication of Allowable Subject Matter [Page 12 lines 6 – 16].
Applicant filed electronic Terminal Disclaimers to overcome Examiner’s Obviousness-type Double Patenting Rejection [Page 12 line 17 – Page 13 line 7].
Applicant amended the claims to overcome Examiner’s Claim Objections [Page 13 lines 8 – 14].
Applicant amended the claims to overcome Examiner’s 112(b) Rejections [Page 12 lines 15 – 20].
Applicant amended the claims to overcome Examiner’s 101 Rejection [Page 13 lines 1 – 6].
Applicant requests rejoinder of dependent claims as being dependent on allowable generic independent claims [Page 13 lines 7 – 13].

Election/Restrictions
Claims 2 – 3, 8 – 9, 12, and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 22nd, 2021.
Applicant's election with traverse of Species XI in the reply filed on June 22nd, 2021 is acknowledged.
The traversal is on the ground(s) that the Applicant contends Figures 14 – 30 constitute a single grouping / embodiment of the invention [Page 1 line 8 – Page 2 line 7].
This is not found persuasive because in the Applicant’s own description, every single figure is labelled as “according to an embodiment”, but not necessarily the same embodiment or even the same feature of the invention.  In view of such a multi-faceted invention drawn to disparate classifications (see the various CPC symbols given for each species in which the separate and disparate classifications justify the election requirement), the search burden has been demonstrated and contrary to Applicant’s assertions (e.g. see CPC symbols given), the Figures are not towards a single embodiment, but multiple examples and embodiments within each step of a codec thus making the election requirement / restriction proper (and beyond a reasonable number of embodiments as each step / feature is shown to have multiple examples / embodiments).  Further, the Examiner disagreements with the assignments of the claims being within the elected Figures and considers claims 2, 3, 8 – 9, 12, and 15 as not being in the Species elected and thus withdrawn from consideration [Page 2 lines 8 – 9].  Applicant concludes arguments regarding the election requirement [Page 2 lines 10 – 13].
The requirement was deemed proper and therefore was made FINAL.

Claims 1, 4 – 7, 10 – 11, 13 – 14, and 17 allowable. Claims 2 – 3, 8 – 9, 12, and 15 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species I – VIII and X – XI, as set forth in the Office action mailed on April 21st, 2021, is hereby withdrawn and claims 2 – 3, 8 – 9, 12, and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 26th, 2021 was filed before the mailing date of the Final Rejection (mailed November 8th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on February 22nd, 2021 was filed before the mailing date of the First Action on the Merits (mailed July 19th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement filed February 22nd, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (see the lines out / struck references in the signed IDS by the Examiner).  It has been placed in the application file, but the information referred to therein has not been considered.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on March 9th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #11,164,340 and any Patent granted on US Application number 17/091,889 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1- 15 and 17 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is taken as the representative claim with claims 10 and 11 indicated as allowable for similar reasons as well as dependent claims 2 – 9, 12 – 15, and 17.
Claim 1 recites a novel approach to signaling information to update DNNs in the down-scaling / up-scaling process in encoding / decoding in which the up-scaling DNN is sending the information to the down-scaling DNN to update or not (not all parameters are updated) using training images and actual inputs / outputs to modify the performance of the DNNs.  While DNNs would be known to update themselves, the feedback configuration claimed is not readily rendered obvious or the use of multiple DNNs with selective feedback / settings updates in the down-sampling / up-sampling video processing application are not obvious at the time of the invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Karras, et al (US PG PUB 2021/0049468 A1 referred to as “Karras” throughout) teaches in Fig. 6C reference character 655 signaling NN information for the networks in Figure 2 (subfigure included) to process images with NN / DNNs.  Kim, et al. (US PG PUB 2020/0221242 A1 referred to as “Kim 42” throughout) teaches in Figure 7 and Paragraphs 53 and 217 signaling NN / DNN information for the updates to parameters (e.g. weights and biases).  Nam, et al. (US PG PUB 2020/0211172 A1 referred to as “Nam” throughout) in Figure 7 and Paragraphs 209 – 223 teach the use of NNs with resolution determination for coding and setting parameters.  Chakravarty, et al. (US PG PUB 2020/0097724 A1 referred to as “Chak” throughout) in Figures 9 – 10 and Paragraphs 94 – 100 rending obvious signaling to update weights without re-training the NN / DNN for image processing / object tracking in images.  Cricri, et al. (US PG PUB 2019/0311259 A1 referred to as “Cricri” throughout) teaching in Paragraphs 57 – 65 NN / DNN updates only when necessary in codec applications.

Additional Pertinent art based on updated search and consideration: Price, et al. (US PG PUB 2018/0108137 A1 referred to as “Price” throughout) in Paragraph 47 teaches features of at least the independent claims.  Kimpe (US PG PUB 2007/0183493 A1 referred to as “Kimpe” throughout) in Paragraphs 60 and 65 suggested variance of the bandwidth / bit rate to modify / adapt NNs for codecs by including up/down scaling features.

References previously recited against the claims are: Wang, et al. (US Patent #10,499,069 B2 referred to as “Wang” throughout), Minezawa (WO2021/059476 A1 referred to as “Minezawa” throughout) [Previously cited where the translation relied was provided with the Office Action mailed July 19th, 2021], Aytekin, et al. (US PG PUB 2020/0311551 A1 referred to as “Aytekin” throughout), and Mabey, et al. (US PG PUB 2005/0018768 A1 referred to as “Mabey” throughout).
References found in updated Search & Interference Search deemed pertinent are: Ranzato (US Patent #9,129,190 B1 referred to as “Ranzato” throughout) where claim 1 and Figure 1 are pertinent, but lacks the feedback / setting information sharing as claimed.  Liu, et al. (US PG PUB 2022/0036561 A1 referred to as “Liu” throughout) in claims 10 and 19 teaches similar techniques, but not for video encoding / decoding applications and instead focus on processing patches / image segments in medical applications.  Liu, et al. (US PG PUB 2020/0250539 A1 referred to as “Liu 39” throughout) in Figure E2 as the closest NN configuration discloses, but lacking the feedback / information settings as claimed in the present invention.  Bao, et al (US PG PUB 2020/0104720 A1 referred to as “Bao” throughout) in Figure 5 has similar NN processing, but lacks the information sharing and usage of the NN as in the present invention.  
Kim, et al. (US PG PUB 2022/0028121 A1 referred to as “Kim 21” throughout) in claim 1 raises ODP issues, but the has a conditional in cases / tests to perform the up-scaling with the NN / DNN 
Lee, et al. (US PG PUB 2021/0398326 A1 referred to as “Lee 26” throughout) in claim 19 renders obvious most of the features, but performs a resolution threshold check before using the down-scaling and up-scaling DNNs unlike the present invention.
Kim, et al. (US PG PUB 2021/0256658 A1 referred to as “Kim 58” throughout) while performs up-scaling and down-scaling does not provide in the claims the feedback as in the present invention.
Jeon, et al. (US PG PUB 2020/0193647 A1 referred to as “Jeon” throughout) in the independent claims focuses on pixel changing value aspects in the image processing that are not present or claimed in the present invention.
Kim, et al. (US PG PUB 2020/0184685 A1 referred to as “Kim 85” throughout) focuses on the encoder half processing instead of the decoder half as in the present invention.
Park, et al. (US PG PUB 2020/0126187 A1 referred to as “Park” throughout) has bitrate and codec type considerations in the NN updating that is not claimed in the present invention.
Kim, et al. US PG PUB 2020/0126186 A1 referred to as “Kim 86” throughout) has the thresholding and comparison checks on whether or not to upscale which lacks in the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487